IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                       NO. WR-78,242-02



                   EX PARTE CURTIS DEWAYNE CRISS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W07-49170-Q IN THE 204 TH DISTRICT COURT
                          FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and automatically sentenced to life imprisonment without the possibility of parole in April 2008.

The Fifth Court of Appeals affirmed the conviction. Criss v. State, No. 05-08-00491-CR (Tex.

App.–Dallas June 30, 2010).

       Applicant contends that his sentence of automatic life without parole violates the Eighth

Amendment of the U.S. Constitution because he was a juvenile at the time of the offense. Miller v.
Alabama, 132 S. Ct. 2455 (2012). This Court recently held that Miller applies retroactively in Texas.

Ex parte Maxwell, AP-74,964 (Tex. Crim. App. Mar. 12, 2014)(designated for publication).

       Applicant was seventeen years old at the time of the offense. After being found guilty by a

jury, he was automatically sentenced to life in prison without the possibility of parole under the law

at the time. Tex. Penal Code §12.31(a)(2007).

       Both the State and the trial court recommend granting relief. That recommendation is

supported by the record. Applicant is entitled to relief.

       Relief is granted. The sentence in Cause No. 07-49170-Q in the 204th District Court of Dallas

County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County for a

new punishment hearing to decide between a sentence of life with parole and life without parole.

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this

Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 17, 2014
Do Not Publish